      Case 1:19-cv-03185-RDM Document 81-1 Filed 05/11/20 Page 1 of 7




Appendix A
  1. Continue to reduce the patient census to the extent possible

  The nature of the facility and its patients makes it quite difficult at times to find suitable
  accommodations in the community, with family or other guardians, or in other chronic care
  institutions which might be hesitant to accept patients coming from a facility known to have
  circulating virus. Nevertheless, one of the best ways to continue to move toward the
  elimination of the SARS-CoV-2 from the environment is to reduce the number of potential
  hosts. This would allow for physical distancing to be practiced to a much more effective
  extent, for better surveillance to be conducted in order to ensure appropriate
  implementation of infection control measures, and for individual attention to be paid to
  personal hygiene practices (masking, hand washing/sanitizing, etc.) of patients. Census
  reduction can be achieved by implementing the following:

         a. Discharge to community/family/alternative facility whenever possible.
            Discharges from St. Elizabeths should be limited to patients residing on the non-
            COVID units and discharge should take place only after two negative PCR tests
            taken at least 24 hours apart (3-4 days apart would be better) have been
            obtained.

         b. While only a very small number of new admissions is currently being allowed,
            and only by court order, reducing admissions to an absolute minimum is an
            element of reducing the risk of introduction of virus into the facility and the
            Court should be mindful that any new admission of a patient to St. Elizabeths
            Hospital at this time poses an increased risk to staff working there and patients
            currently being treated there.

             All new admissions who have not had a positive coronavirus test result at the
             time of arrival should be tested as soon after arrival at St. Elizabeths as possible,
             using the FDA-approved point-of-care test available there (Abbott ID NOW).
             Court admissions whose infection status is unknown at the time of arrival, i.e.,
             who have not yet been tested for SARS-CoV-2, or for whom the result of the test
             done at St. Elizabeths at the time of admission is not yet available, should not be
             integrated with other patients, because of the potential of recent exposure, but
             rather should be housed as separately from both COVID units (where they could
             be at risk of becoming infected if they are negative) and non-COVID units (where
             they might transmit virus if they are positive) as possible.

             If a new admission arrives with a positive test result or if a test performed upon
             arrival at St. Elizabeths is positive, the individual should be admitted to a COVID



                                                                                                   1
          Case 1:19-cv-03185-RDM Document 81-1 Filed 05/11/20 Page 2 of 7



                  unit and can be discharged to a non-COVID unit upon fulfilling the criteria listed
                  below.

                  For new admissions whose admission test is negative, if the individual
                  demonstrates any symptoms compatible with COVID-19, s/he should remain
                  quarantined until at least three days have elapsed following the complete
                  resolution of all symptoms AND at least 10 days have elapsed since the onset of
                  symptoms AND the results of two diagnostic tests taken at least 24 hours apart
                  are negative. At that point, the individual can be placed in a non-COVID unit.

                  For new admissions whose admission test is negative and who does not
                  demonstrate any symptoms, that person should be considered “exposed” and
                  should remain in quarantine for 10 (preferably 14) days after which s/he can be
                  moved to a non-COVID unit upon receiving 2 negative test results at least 24
                  hours (preferably 3-4 days) apart.1


    2.    Cohorting


             a. COVID units (1A, 1B, 2TR, TLC).

                  At the time of this report, there are four units (1A, 1B, 2TR, TLC) that are
                  reserved for patients who have tested positive for SARS-CoV-2. This is actually
                  the easiest kind of unit to deal with. As long as both patients and staff observe
                  the strictest implementation of appropriate infection control measures
                  (“transmission-based precautions”), entry and exit of virus from this unit should
                  not occur. In addition, patients in this unit are at no risk of contracting COVID-19
                  because they already have it (the same cannot be said for staff, whose COVID-19
                  status is currently unknown, which leads to the recommendation that an effort
                  should be made to staff these units only with HCP who have previously tested
                  positive for coronavirus, have quarantined on that basis, and have returned to
                  work. In terms of discharge of patients from this unit, the following is
                  recommended:

                       i. For asymptomatic patients (those who have been admitted to one of the
                          COVID units on the basis of a positive test result alone):



1
 The time frames in parentheses (14 days since the onset of symptoms and two negative diagnostic tests 72 hours
apart) are conservative. Taken with the fact that viral shedding can be longer than was initially thought and there
are deficiencies in the ability of the currently available tests to identify all cases of COVID positivity (they are of
relatively low sensitivity, in epidemiological terms), we are recommending that a more conservative approach be
adopted, if possible, although it is not entirely consistent with the CDC Guidelines cited below.


                                                                                                                      2
         Case 1:19-cv-03185-RDM Document 81-1 Filed 05/11/20 Page 3 of 7



                                 Discharge to non-COVID unit after 10 days (14 days) have passed
                                 since first COVID+ test PLUS 2 negative tests 24 hours apart.2

                     ii. For patients who were admitted on the basis of having demonstrated
                         symptoms compatible with COVID-19 followed by a positive test:
                                Discharge to non-COVID should wait until at least 3 days since full
                                resolution of symptoms upon medical examination AND at least
                                10 days (14 days) since first appearance of symptoms PLUS 2
                                negative tests at least 24 (72) hours apart

            b. Quarantine units (1C, 1D, 1E, 1F, 1G, 2C, 2D )

                Current practice is to maintain everyone in the unit in quarantine for 14 days
                since the time of the last exposure of the last patient admitted to the unit, at
                which time, if there has been no evidence of infection, the unit can be converted
                to a non-COVID designation. This aspect of cohortation should be maintained
                and patients on these units should be tested at regular intervals. It is
                recommended that this be done on a weekly basis until no patients have positive
                test results. After all patients have tested negative at one of these “mass”
                testings for a first time, a second test should be conducted 72 hours later and, if
                all remain negative, and the most recent possible exposure to a known test-
                positive individual (patient or HCP) is at least 14 days earlier, the unit can be
                designated as non-COVID.

                However, should at any time a patient be removed from the quarantine unit on
                the basis of having become a person under investigation (PUI) and should
                subsequently have a positive test, or should one or more patients test positive at
                the weekly testing, the entire unit needs to re-start its 14-day quarantine period.
                Those who test positive should be immediately transferred to a COVID unit.

            c. Inpatients under investigation (PUI)
               This is an area reserved for inpatients suspected of having asymptomatic COVID-
               19 on the basis of compatible symptoms developed on the non-COVID or
               quarantine units, prior to confirmation or “rule out” of SARS-CoV-2 infection on
               the basis of diagnostic testing. PUIs whose tests are positive are moved to a
               COVID unit. PUIs whose test results are negative are returned to the unit from
               which they were placed on PUI status. This poses a problem if more than one
               person is in the PUI space at the same time and if their test results are
               discordant.


2
 This and the following recommendations are drawn from the CDC Guidelines for Discontinuation of Transmission-
Based Precautions and Disposition of Patients with COVID-19 in Healthcare Settings (Interim Guidance), updated
May 2, 2020 and available at: https://www.cdc.gov/coronavirus/2019-ncov/hcp/disposition-hospitalized-
patients.html


                                                                                                            3
         Case 1:19-cv-03185-RDM Document 81-1 Filed 05/11/20 Page 4 of 7




                 In the event that a test-negative PUI has been housed together with a test-
                 positive patient, AND a breach has occurred in changing PPE and/or equipment
                 has been inadvertently shared, the test-negative patient would be deemed
                 “exposed” and in need of 14 -day quarantine. The patient cannot under any
                 circumstance be returned to a non-COVID unit for fear of rendering that unit
                 “exposed” should s/he eventually become positive during the quarantine period.
                 Similarly, to return the patient to a quarantine unit runs the risk of having to
                 reset the clock of that unit should the PUI patient convert to a positive test
                 status.
                 To prevent this type of situation from occurring, staff assigned to the PUI unit
                 are managing PUIs as “individually cohorted” and not allowing contact between
                 the patients from the time they are designated PUI on the basis of symptoms
                 and the time they are confirmed or ruled-out as being SARS-CoV-infected.3 If
                 isolation can be assured, then a PUI who tests negative on two tests 72 hours
                 apart can be returned to the unit from which s/he came.


             d. Non-COVID units (2A, 2B)

                 These are units that currently house patients who are not suspected of having
                 been exposed to COVID-19 patients and have tested negative on one or more
                 testing cycles. They are considered to be virus-free. Nevertheless, out of an
                 abundance of caution, infection control and physical distancing precautions
                 should be taken, at least until further notice, considering the important “viral
                 load” present in the hospital. Nevertheless, there is no reason why therapy
                 should not be available to these patients in the same way as it would be in the
                 absence of circulating SARS-CoV-2. Continued care must be taken, however, to
                 not allow these patients, or the staff caring for them, to come in contact with
                 patients from the other units.


    3. Traffic

        It is critically important to understand that in order to stop ongoing transmission of the
        virus within St. Elizabeths, the circulation of all patients and staff within the hospital
        must be curtailed.




3
 So far there have been only small numbers of PUIs at any given time. It would be acceptable to test them using
the Abbott point-of-care machines that are currently at St. Elizabeths. Still, because of problems with sensitivity
with this test, depending on how much risk is deemed acceptable, requiring two negative tests 72 hours apart does
not seem excessive.


                                                                                                                 4
   Case 1:19-cv-03185-RDM Document 81-1 Filed 05/11/20 Page 5 of 7



      a. HCPs and other staff should be assigned daily to only one unit. If a HCP is going
         to work overtime it should be on the same unit they have been working
         throughout the day. Because the greatest need for overtime work is in the
         COVID units, that need should be filled by contract workers or by those who
         have been working in those units during their shift.

      b. The greatest impediment to interrupting transmission of virus within the facility
         is the re-introduction of virus from the outside community. HCPs and other staff
         return to the community upon completion of their work and are probably at
         greatest risk of coming in contact with SARS-CoV-2. The hospital has established
         acceptable daily screening procedures for all visitors and staff, including HCPs,
         prior to their entry, but the presence of asymptomatic or pre-symptomatic
         carriers of the virus can easily go undetected. This screening must continue and
         any HCP, staff or visitor identified to be febrile or have other symptoms
         identified by the CDC should be restricted from entering the hospital.

      c. A characteristic of a psychiatric hospital is that violent incidents occasionally
         occur that require a hospital-wide response from HCPs and staff that may
         require rapid intervention to take place on a patient unit to which they are not
         assigned. While this might result in an increased risk of SARS-CoV-2 transmission
         to a non-COVID or quarantined unit, the physical safety of staff and patients
         should be considered the highest priority. Converting to a testing strategy (see
         below) will allow for proactive action to be taken regarding the subsequent
         status of individual staff and patients, and the appropriate designation of units.

4. Testing: IT IS IMPORTANT THAT TESTING SHOULD NOT REPLACE OR SUPERSEDE THE
   IPC PROCEDURES RECOMMENDED IN THIS REPORT.

      a. SARS-CoV-2 testing using RT-PCR to detect viral RNA (at least until antigen
         testing becomes more widely available) should be carried out far more
         aggressively than has been the case to date. It is recommended that all future
         decisions regarding patient placement and discharge must be made on the basis
         of testing rather than on symptoms. Voluntary testing is no longer acceptable.
         All personnel need to adhere to a testing schedule to be developed between St.
         Elizabeths leadership and DC health authorities in accordance with the
         recommended stipulations below.

         Although it is perfectly understandable that the lack of availability of tests,
         reagents, nasopharyngeal swabs, and other equipment has delayed a regular,
         routine testing schedule for all patients and HCPs, the fact that so many
         infections seem to have asymptomatic COVID patients or staff as their source
         dictates a formal change in course at this time. The District of Columbia, as
         owner and operator of the facility, should be responsible for effectuating this
         change.


                                                                                             5
         Case 1:19-cv-03185-RDM Document 81-1 Filed 05/11/20 Page 6 of 7




             b. In full concordance with CDC guidelines,4 a point prevalence survey (PPS) of ALL
                HCP should be conducted as soon as possible in order to be able to determine
                whether any are currently COVID+. A single test is sufficient for this PPS (but see
                next paragraph). If a HCP is found to be COVID+, s/he must be excluded from the
                facility for 14 days until found negative on two consecutive tests (these can be
                conducted on day 10 and day 14 of the quarantine period).

             c. All HCP who test negative for SARS-CoV-2 during an initial point prevalence
                survey should be re-tested, en masse, at regular intervals. Initially, a weekly
                schedule of re-testing should be adopted. After two surveys, a week apart, have
                been conducted, the interval between surveys can be extended to two weeks.

             d. At least 100 HCPs have reported being tested and have submitted the results of
                that testing to the Occupational Health officials at St. Elizabeths. Those who
                have confirmed SARS-CoV-2 positive test results need not be re-tested as part of
                the PPS and can resume a normal work schedule if they have one confirmed
                negative test 14 days after having been quarantined. HCPs who have reported
                negative results from previous testing should be re-tested as part of the PPS.

             e. It would be useful to establish the SARS-CoV-2 infection history of all HCP. The
                only available way to achieve this would be with antibody testing. However,
                there is currently no FDA-approved COVID antibody test. While many tests are
                available, their reliability has not been well established. In addition,
                interpretation of antibody testing at this time can only be suggestive of
                immunity, not definitive. For this reason, in keeping with the conservative, “take
                no chances” tone of this report, antibody testing is not being recommended at
                this time.5

             f. All patients who have been in contact with any COVID+ HCP, by virtue of the HCP
                having worked on their unit during the past 10 days, should be moved to a
                designated quarantine unit.

             g. The facility has already embarked upon a point prevalence survey of the patients
                with two rounds of testing underway. Upon receipt of test results, all positive
                patients should be moved to a COVID unit. All patients who test negative on the
                first round of testing should await the results of a second test and then be placed

4
  CDC. Testing for Coronavirus (COVID-19) in Nursing Homes. April 30, 2020. In addition, a point prevalence survey
of all residents should also be undertaken, and this has been done in St. Elizabeths within the last week.
5
  As stated, antibody testing could be useful, but should only be considered research at this time. An apparently
accurate test is being used at George Washington University Hospital as part of a research protocol that could
possibly be extended to include St. Elizabeths. I (RW) have spoken with the principal investigator who is willing to
further explore this possibility with the Department of Health.


                                                                                                                   6
    Case 1:19-cv-03185-RDM Document 81-1 Filed 05/11/20 Page 7 of 7



           in a unit appropriate to their status. All patients who remain negative after the
           first round of testing should be tested at weekly intervals until subsequent point
           prevalence surveys do not identify any new COVID cases.

      h. In regard to patients who refuse testing, which has recently been the case for
         approximately 10% of the patient population, all efforts should be made to try to
         encourage compliance while respecting the rights of the patients. Refusals from
         patients in non-COVID units are acceptable, unless a patient on this unit is
         identified with a positive test result, at which time the unit must be considered
         exposed and quarantine must be begun.

      i.   At least two patients housed on a quarantine unit are transferred on a regular
           basis to outside facilities (OSF) for treatment (e.g., renal dialysis, electro-
           convulsive therapy). These patients pose a risk of becoming infected during
           transport and/or at the OSF and should be given special attention in respect to
           monitoring and testing.

5. Data collection and analysis – see Recommended Directives for the Court #2




                                                                                             7
